 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE
 6    BARTHOLOMEW LEE JONES,
 7                  Plaintiff,
                                                               Case No. C18-914RSL
 8           v.
                                                               ORDER TO SHOW CAUSE
 9    WILLIAM HAYES, et al.,
10                  Defendants.
11

12
            On March 4, 2019, the Honorable Mary Alice Theiler, United States Magistrate Judge,
13
     issued her Report and Recommendation in the above-captioned matter. The Report and
14
     Recommendation was mailed to plaintiff, but was returned unopened on March 18, 2019, as
15
     plaintiff apparently no longer resides at the address on file with the Court.
16
            The Clerk of Court is directed to strike the Report and Recommendation from the
17
     Court’s motion calendar and to note a “Rule 41 dismissal proceeding” on the calendar for May
18
     24, 2019. If plaintiff fails to notify the Court and opposing parties of his current address by
19
     that date, the Court will dismiss the action without prejudice for failure to prosecute under
20
     Local Civil Rule 41(b)(2).
21
                   DATED this 19th day of March, 2019.
22

23

24                                              A
                                                Robert S. Lasnik
25                                              United States District Judge
26

     ORDER TO SHOW CAUSE - 1
